Citation Nr: 1532826	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder to include chloracne.

2.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for worsening of tinnitus. 

3.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for vertigo. 


REPRESENTATION

Appellant (the Veteran) is represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to March 1972 with service in Vietnam from March 22, 1971 to May 25, 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from September 2009 and November 2010 rating decisions of the RO in Houston, Texas.

In November 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

Although the Veteran perfected an appeal of the issue of entitlement to service connection for bilateral hearing loss, in a July 2014 rating decision, the RO granted service connection for bilateral hearing loss, which was the complete benefit sought on appeal with respect to that issue.  


FINDINGS OF FACT

1.  Chloracne did not become manifest to a degree of 10 percent or more within one year of service separation; a skin disorder to include chloracne is not causally or etiologically related to service or to any service-connected disability.  

2.  Service connection is already in effect for tinnitus.

3.  The Veteran did not suffer additional disability as a result of training, hospital care, medical or surgical treatment, or an examination by VA.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in service; chloracne is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for worsening of tinnitus lacks legal merit.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 for vertigo have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-Skin Disorder

The Veteran is seeking service connection for chloracne on the basis that it is a disease related to exposure to herbicide agents during his service, which involved visitation in the Republic of Vietnam.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

Certain diseases, to include chloracne or other acneform disease consistent with chloracne, shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

Chloracne or other acneform disease consistent with chloracne will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service, provided that such disease shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).

The evidence in this case confirms a current diagnosis of chloracne (see June 2009 VA examination report).  The RO has also confirmed that the Veteran served in the Republic of Vietnam during the requisite time period.  Therefore, the requirements of 38 C.F.R. § 3.307(a)(6)(iii) and 38 C.F.R. § 3.309(e) are met.  However, the evidence does not substantiate any manifestation of chloracne within one year of the Veteran's last visitation in the Republic of Vietnam.  The Veteran does not contend that chloracne manifested within the requisite time period.  He testified that he first noted symptoms of chloracne in the 1980s.  If true, this would be at least eight years after the Veteran was last exposed to herbicide agents.  Therefore, the criteria for presumptive service connection for chloracne are not met.  

The Board has considered whether there is any other basis to grant the claim; however, there was no injury or disease in service to which a current skin diagnosis may be related.  The service treatment records reveal no compliant of or treatment for chloracne or other skin disease.  When examined for service separation in February 1972, the Veteran's skin was clinically normal.  The Veteran does not assert that a skin disease was noted in service.  Moreover, there is no medical opinion of record that purports to relate a current skin disease to service or to a service-connected disability.  

It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

To establish a causal or etiologic link between a current skin disease, which is acknowledged to have had onset years after service separation, and an in-service injury or disease, to include herbicide exposure, requires medical knowledge which the Veteran is not shown to possess.  Accordingly, his lay assertion is not competent evidence on the question of etiology in this case.  

As the presumption of service connection for chloracne does not attach, and as the evidence in favor of a causal or etiologic relationship between an injury or disease in service and a current skin disorder has not attained relative equipoise with the evidence against such relationship, the Board concludes that service connection for a skin disorder to include chloracne, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Compensation Under 38 U.S.C. § 1151

The Veteran asserts that he incurred additional disability in the form of vertigo and increased tinnitus as a result of an allergic reaction to a contrast medium he ingested during an imaging procedure in December 2008.  

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.358(a) (2014).  

To be awarded compensation under section 1151, a veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

Regarding the first prong of the analysis, to determine whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the Veteran's condition after such treatment, examination or program has stopped. 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation. 38 C.F.R. § 3.361(c)(1). 

Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).  

Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Id. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  The relevant issue is whether VA's direct actions caused harm.  Id. at 289.

The Board notes initially that the Veteran has been inconsistent in describing his symptoms and the details of the treatment provided by VA.  In his initial claim, he noted: "I want to file a 1151 CLAIM for injuries and disabilities I now have as a result of a severe reaction to the drugs used during a Cat-Scan I had at the VAMC Houston in December of 2008...I now suffer from vertigo, increased problems with tinnitus, increased hearing loss and associated problems...The X-ray Technician thought I was bleeding because the top of my head turned bright red."

Based on the information specified in the claim, in November 2010, the RO adjudicated the issue of entitlement to compensation for vertigo with increased problems with tinnitus.  However, in the December 2010 notice of disagreement, the Veteran specified his residuals as vertigo, groin pain and stuttering.  In a September 2011 VA Form 21-4138, he clarified that his notice of disagreement pertained to stuttering, and he would like to drop the matter of groin pain.  On the VA Form 9, he noted vertigo, tinnitus, stuttering, headaches, and difficulty focusing.  During the Board hearing, the Veteran testified that he was given an MRI (as opposed to the CT scan reported previously), and that he had an allergic reaction to the contrast medium used.  He reported that, after the MRI, he experienced bleeding of the ears and nose, as well as headaches.  

The Board finds that the issues for consideration here must be limited to the disabilities claimed by the Veteran in April 2010, adjudicated by the RO in November 2010, and listed in the May 2012 Statement of the Case.  These issues are vertigo and worsening of tinnitus.  The headaches, nose bleeding, ear bleeding, and stuttering subsequently noted, and not yet adjudicated by the RO, are distinct issues which are not reasonably encompassed by the current appeal.  Should the Veteran wish to obtain compensation for other claimed disabilities, he should file an appropriate claim with the RO.  Regarding the hearing loss noted on the claim, service connection has subsequently been granted for that disability.  

The Board also finds that the claim for compensation under the provisions of 38 U.S.C. § 1151 for worsening of the already service-connected disability of tinnitus is not a cognizable claim under applicable law.  The benefit provided under 38 U.S.C. § 1151 is, in essence, the equivalent of service connection.  In other words, the additional disability sought under 38 U.S.C. § 1151 is to be treated "in the same manner" as if such additional disability were service-connected.  With respect to the Veteran's tinnitus, the most that can be awarded under 38 U.S.C. § 1151 is the treatment of the already service-connected disability as though it were service-connected.  As tinnitus is already service-connected, there is no additional benefit to be granted under 38 U.S.C. § 1151.  What the Veteran seeks in essence is an increased rating for tinnitus.  However, the rating schedule does not recognize degrees of tinnitus.  Tinnitus, if present, warrants a 10 percent rating whether it is perceived as intermittent or constant, whether loud or soft, and regardless of its sound characteristics.  The Veteran is certainly entitled to file an increased rating claim for tinnitus; however, this is not a benefit that can be granted under the provisions of 38 U.S.C. § 1151.  

Turning to the claimed vertigo, while the evidence confirms that the Veteran underwent a CT scan in December 2008, clinical records also document that the Veteran complained of symptoms of vertigo well prior to December 2008, and that he attributed those symptoms to having inhaled fumes at his job.  His account subsequently changed such that he now attributes vertigo entirely to the December 2008 CT scan.  

VA outpatient treatment records reveal an unscheduled visit to the Primary Care Clinic on September 25, 2007 for complaint of dizziness and unsteadiness after reportedly having been exposed at work several weeks prior to various soldering fumes and other fumes, including Freon, paint, and lead.  It was noted that the Veteran was in this environment for over one hour and was not wearing a mask.  He reported feeling dizzy and unable to keep his balance.  According to this account, the Veteran fell and caught himself but did not hit his head.  He felt achy and had a cough and some nausea, but no vomiting.  The initial impressions included recent toxic (primarily inhalation) exposure to noxious paint with reported dysequilibrium.  Follow up visits also noted dizziness/vertigo (?) vestibular dysfunction versus central.  A September 29, 2007 Neurology Clinic Note also includes complaint of severe occipital headaches for the month following this exposure.  

A CT scan (without contrast) of the head was administered on September 26, 2007.  The results were normal.  The post CT diagnosis was a likely vestibular problem causing dysequilibrium given toxic fume exposure and long-standing tinnitus.  The impression was: neurological examination without focal abnormalities; nausea and headaches controlled with medication.  An October 30, 2007 addendum contains the notation "Suspect pt had toxic vestibulopathy and associated H/As.  There is [a] component of psychological overlay."

The Veteran was seen again on May 20, 2008 by VA Primary Care noting: "I have bleeding nose for four days now.  It has been intermittent.  I had inhaled Blygold PoluAIXT - R 22 - refrigerant gas mix during my job working with these chemicals.  I also had some [dizziness] and felt weird."  He requested a note for his job so he would not have to work with the gas at work.

A VA Primary Care Note of October 2, 2008 reveals the Veteran's report that he felt like passing out while he was in the shower.  The feeling lasted for an hour and gradually improved.  The Veteran stated he has been coming here (VA) for a year for this and cannot figure out what it is.  He thinks paint and exposure to the refrigerant started this problem one year ago.  He stated every time he gets exposed to fumes and chemicals like Windex he feels this way.  The examiner noted an unremarkable CT angiogram of the head and neck with evidence of vascular lesions.

A VA Primary Care Note of November 14, 2008 reveals a notation of a history of having been seen for symptoms of dizziness and numbness of the head starting one year ago.  The Veteran was concerned about a chemical exposure etiology.  He said the lightheadedness was constant but was not as bad as the last severe episode on October 2, 2008.  At that time, he felt chest pressure, stuttering, and was presyncopal.  He thought he was going to die.  A July 2008 CT angiogram was noted as unremarkable regarding the head and neck with evidence of vascular lesions.  

The procedure which the Veteran now asserts caused his vertigo was a CT scan of the chest, abdomen and pelvis conducted on December 3, 2008 for a study of unintentional weight loss.  That report reveals that a contrast media was used, identified as "Non-ionic Iodinated."  There is also a notation of complaint of burning scalp head and neck during the scan.  

A VA Primary Care Note of May 14, 2009 reveals complaint of feeling a little off balance at times, which he reported since an accident of September 2007 when he inhaled some "refrigerant and toxic paint with lead, zinc and aluminum."

A VA Nursing Emergency Department Note of June 14, 2009 reveals complaint of the back of the head burning and numbed.  The Veteran reported feeling like passing out.  The Veteran was noted to have had a CT of the head done in the past and had complaint of this before, going on two years.

A VA Mental Health Outpatient Note of June 30, 2009 reveals the major complaint is tinnitus for which there is minimal treatment available.  He is trying to ignore it, but the noise for him is as loud as a bugle.  He recently went to the ER with dizziness and the feeling that his head was "hot."  He still reports that the symptoms "did not start until he had an industrial accident."

A VA examination conducted in February 22, 2010 in developing a claim for service connection for vertigo as secondary to tinnitus includes the diagnosis of benign position vertigo.  The examiner noted that the Veteran "seems to be a poor historian and gives conflicting answers as compared to records regarding the onset of the symptoms."  

The VA examiner noted that the Veteran reported a first vertigo episode two years prior, in 2008, when he was getting out of bed.  The episode lasted several seconds and was not associated with any nausea, vomiting, neurologic changes, and no decrease in hearing.  He did not have any further episodes for about 8-9 months but later on in 2008 he reported recurrent vertigo episodes after a head CT that was done in July of 2008.  He noted daily and continuous vertiginous episodes currently.  The VA examiner noted that there was no acute worsening of tinnitus since the appearance of the vertigo started.  

The Veteran also complained of intermittent stuttering since a CT scan of the head in 2008.  The Veteran asserted that the vertigo did not start until 2008.  He also claimed that VA was changing the records and that his CT scan was in December instead of July of 2008 and he also claimed that VA was conspiring against him.  He denied any vertiginous episodes after his exposure in 2007 and noted the first episode was in 2008, and then again worsening after the CT scan in 2008.  

The Veteran's secondary service connection claim for vertigo was denied in February 2010.  Just after the denial of service connection, the Veteran was treated at VA Primary Care on March 5, 2010.  He complained of vertigo, which he said had increased since the CT done in December 2008.  He reported having a reaction to the dye and was stuttering for two days.  According to the Veteran, the technician "freaked out."  The Veteran's lightheadedness was reportedly constant, but was not as bad as his last severe episode on October 2, 2008.  

The Veteran filed his claim seeking claim compensation under the provisions of 38 U.S.C. § 1151 in April 2010.  

At the April 2012 RO hearing, the Veteran described the incident in December 2008 as follows: "when it actually happened the technician ran, got the doctor, by that time, you know...was all...you know...I was going to...fall out.  He says, 'He's, hemorrhaging from the head.'  Then they both took me, walked me out, and he said, 'We're going to l[o]se...'  I don't remember if he said, 'We're going to l[o]se this one.'  Or 'He's going to drop.' "

As directly supported by findings of the February 2010 VA examiner, the Board finds that the Veteran's account of the onset of his symptoms of vertigo has been materially inconsistent, as has his attribution of those symptoms.  Prior to the February 2010 VA examination, he consistently reported that the symptoms began in 2007 and were related to a work incident where he inhaled fumes.  Notably, during VA outpatient treatment on May 14, 2009, June 14, 2009, and June 30, 2009, after the December 2008 CT scan, the Veteran continued to attribute the onset of symptoms to the work incident, noting on June 30, 2009 that the symptoms "did not start until he had an industrial accident."  

At the February 2010 VA examination, the Veteran changed his account of onset of symptoms entirely, stating that they started one morning when he got out of bed.  He did not mention the work incident at all.  After the denial of secondary service connection claim for vertigo, he focused entirely on an allergic reaction during a VA CT scan.  

The Board may consider the personal interest any claimant has in the outcome of a claim for benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest in claim may affect the credibility of testimony); cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  The Board finds that, where the pertinent facts of any account change and evolve over time, the credibility of the account is legitimately open to question.  Where changes in the account conform to significant events such as a medical examination to determine entitlement to service connection, the denial of a service connection claim, and the filing of an 1151 claim, the challenge to the credibility of the account is heightened.  

The Board finds that the Veteran's conflicting accounts cannot be reconciled.  To the extent he has asserted that his symptoms began after a VA CT scan in December 2008, these assertions are not credible.  The clinical records show that the Veteran had symptoms of vertigo with onset in 2007 and attributed them repeatedly to an incident at work.  While the December 2008 CT report does confirm that the Veteran complained of burning of the scalp, head, and neck during the scan, he had complained of such symptoms on numerous prior occasions, and this was clearly not the onset of his vertigo.  

As the Board finds the Veteran's account of the onset of his symptoms associated with vertigo to be lacking in credibility, the Board places primary probative weight on the extensive clinical reports discussed above.  The Board concludes that there was no additional disability resulting from the VA CT scan in December 2008.  As there was no additional disability, the Board need not address the questions of proximate cause, i.e., carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or whether informed consent was provided under 38 C.F.R. § 17.32.  Without a finding of additional disability, the claim cannot be granted.  

The Board concludes that compensation under the provisions of 38 U.S.C. § 1151 for vertigo is not warranted.  In reaching this conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

As previously stated, the Board finds that the claim for compensation under  38 U.S.C. § 1151 for increased tinnitus lacks legal merit and must be denied on that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in June 2009, July 2009, December 2009, and July 2010 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  In January 2015, the Veteran requested additional time to submit evidence.  An additional 60 days was granted.  

The RO has also obtained a thorough medical examination regarding the skin disorder claim.  The Board acknowledges that the Veteran has not been afforded a VA medical opinion with respect to this claim or the 1151 claim.  However, the Board finds that a VA opinion is not necessary in order to decide either claim.  

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Because there is no in-service injury or disease to which competent medical opinion could relate a current skin disability, there is no reasonable possibility that a VA opinion could aid in substantiating the claim.  While it is acknowledged that the Veteran was exposed to herbicide agents during service, such exposure only constitutes injury or disease with respect to the diseases specified under 38 C.F.R. § 3.309(e) when the conditions under 38 C.F.R. § 3.307 (a) are met.  In other words, where the listed disease becomes manifest within the applicable presumptive period.  

The Federal Circuit has held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service is not sufficient, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).  

Here, there is nothing to suggest that chloracne may be associated with herbicide exposure where, as here, it first became manifest to a compensable degree years after the termination of the presumptive period.  The only evidence that the Veteran's chloracne is related to herbicide exposure is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical opinion is not warranted.  

Regarding the 38 U.S.C. § 1151 claim for tinnitus, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the bases for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.


ORDER

Service connection for a skin disorder, to include chloracne, is denied.  

The appeal regarding compensation under 38 U.S.C. § 1151 for increased tinnitus is denied.

Compensation under 38 U.S.C. § 1151 for vertigo is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


